Citation Nr: 1338351	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  06-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and "C.K."


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.

This matter initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA Regional Office (RO) in Baltimore, Maryland that, among other things, granted service connection for left knee patellofemoral syndrome and assigned a noncompensable rating.  The Veteran timely appealed the assigned rating. 

The Veteran was afforded a hearing in September 2009 in Washington, DC before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

In April 2010, the Board remanded the claim for additional development.  In October 2012, the Board, among other things, denied an initial compensable rating for left knee patellofemoral syndrome.  In February 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand, vacating that portion of the Board's decision that denied the claim entitlement to an initial compensable evaluation for left knee patellofemoral syndrome, and remanding the claim to the Board for action consistent with the Joint Motion.  In August 2013, the Board again remanded the claim.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In its August 2013 remand, the Board instructed that the Veteran be afforded a new VA examination as to the severity of his left knee disability and the claim be readjudicated.  In the October 2013 post remand brief, the Veteran's representative noted that review of the Virtual record in this case revealed that no action had been taken to comply with the Board's remand instructions and that another remand was warranted to ensure such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board agrees.

Review of both the VBMS and Virtual VA claims files does not show any document dated since the Board's remand that reflects an examination was scheduled or conducted or that the claim was readjudicated.  Another remand is required so that the RO can take appropriate action to comply with the Board's remand instructions or to associate documents with the VBMS claims files reflecting such compliance.

Accordingly, the case is REMANDED for the following action:

1.  If action has been taken with regard to the Board's August 2013 remand, associate the documents indicating such compliance with the VBMS claims file.

2.  If no action has yet been taken in response to the Board's August 2013 remand, schedule the Veteran for an appropriate VA examination to ascertain the nature and extent of his left knee pathology.  All indicated tests should be accomplished and all findings reported in detail.  The paperless claims file should be made available to the examiner prior to completion of the examination report.

3.  After the above development has been completed, readjudicate the claim for entitlement to an initial compensable rating for left knee patellofemoral syndrome.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

